Citation Nr: 0933610	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  99-00 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.


FINDINGS OF FACT

1.  The medical evidence reveals a current diagnosis of PTSD.

2.  The evidence of record reveals credible supporting 
evidence of the claimed in-service stressors.

3.  The Veteran has PTSD due to his military service, and a 
diagnosis of PTSD based on an independently verifiable in-
service stressor is shown.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for PTSD.  The Veteran 
reports that his current PTSD is due to his combat service 
and stated that he served in the 188th Light/Heavy Equipment 
Maintenance Battalion while serving in the Republic of 
Vietnam from April 1967 to April 1968.  The Veteran indicated 
that he was attached to several units during his tour in 
Vietnam, including the 82nd Airborne Division, the 173rd 
Artillery Battalion and the 11th Armored Calvary Regiment.  
He indicated that during his attachment to such units he came 
under small arms fire, mortar fire and sniper fire.  He also 
related that a friend and fellow service member named J.G. 
died after he was run over by a tank during a vehicle 
recovery mission between April and June 1967.  He stated that 
he participated in the Tet Offensive and saw dead bodies of 
fellow service members who had been killed in combat.

The service treatment records do not reveal any complaint, 
diagnosis, or treatment for any psychiatric disorder 
including PTSD.  The service personnel records do not reveal 
any indication, to include medals or awards, that he engaged 
in combat.

Because the Veteran did not engage in combat with the enemy, 
the stressors he claims to have experienced during service 
must be supported by credible supporting evidence that they 
occurred.

Relevant to this matter, once independent verification of the 
stressor event has been submitted, the Veteran's personal 
exposure to the event may be implied by the evidence of 
record.  However, a Veteran need not substantiate his actual 
presence during the stressor event; the fact that the Veteran 
was assigned to and stationed with a unit that was present 
while such an event occurred may strongly suggest that he 
was, in fact, exposed to the stressor event.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 
Vet. App. 307 (1997).

The Veteran's personnel records reveal that the Veteran 
served in the Republic of Vietnam from April 1967 to April 
1968, that he served with the 188th Maintenance Battalion 
from May 1967 to December 1967, and then with the 723rd 
Maintenance Battalion from December 1967 to April 1968.  The 
Veteran's service personnel records also reveal that the 
Veteran was involved in the Vietnam Counter Offensive Phase 
II, Vietnam Counter Offensive Phase III, and Tet Counter 
Offensive.

A request was made to the U.S. Armed Services Center for Unit 
Records Research (CURR) in an attempt to corroborate the 
Veteran's reported stressors.  In an August 2008 response 
from CURR, it was noted that the 188th Maintenance Battalion 
was stationed at Chu Lai, Vietnam, and that in July 1967, 
during the Veteran's period with the battalion, a soldier was 
killed during enemy probes and sniper fire.  As such, the 
Board finds that the Veteran's statements of coming under 
enemy fire are corroborated.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).

In April 2009, the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  He reported that he served in the 
Republic of Vietnam and that he was mechanic.  He indicated 
that mechanics rode along with convoys and that they would 
get shot at.  The Veteran stated that a friend of his was 
crushed to death by a tank while in service.  After 
examination, the Veteran was diagnosed with PTSD.  The 
examiner rendered the opinion that the Veteran's PTSD was 
caused by or a direct result of his military experiences.

In light of the evidence, the Board finds that service 
connection for PTSD is warranted.  The Veteran is currently 
diagnosed with PTSD and, after VA medical examination in 
April 2008, the Veteran's PTSD was associated with his 
reported stressor of coming under enemy fire.  A response 
from CURR indicates that the Veteran's unit came under fire 
during the Veteran's period of service in Vietnam.  
Therefore, entitlement to service connection for PTSD is 
granted.



ORDER

Service connection for posttraumatic stress disorder (PTSD) 
is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


